DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Office Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed (Remark filed on 03/03/2022) have been fully considered and following are categorized response to applicant’s amendments and arguments
Drawing: Amendments done to the drawings are approved and objection withdrawn. However, it is suggested that on page 1, lines 32 and 34 and on page 2, lines 2, 5, 8, 10, of the specification, “according to an example” should be replaced with --according to prior art--. Because the term an example is ambiguous int terms of whether it is an example of the current invention or an example of existing prior arts. 
Specification: Arguments that specification contains all necessary explanation needed to overcome the 112(a) rejection are not considered persuasive:
Applicant refers to the first paragraph page 11, this paragraph describes the prior art (embodiment of Fig. 6) not the applicant’s invention (embodiments of Fig. 7 and beyond). Hence it is suggested that a transitional paragraph be added on page 11 after line 31 to indicate that the output distortion of the first amplifier referred back to the input due to reflection at the input of the first amplifier are channeled back to the second amplifier input through the first dual directional coupler and then amplitude and phase manipulated to direct at the input of the second amplifier such that the IMD3 products generated at the second amplifier can be minimized. Similarly, the output distortion of the second amplifier referred to the input due to reflection at the input of the 
Claim rejection under 35 U.S.C. 102(a)(1)
Applicant argues that with respect to previously pending independent claim 1, “Gutierrez does not disclose or suggest considering a distortion at the input of the first amplifier, nor providing that distortion to a first coupler” (Remark filed on 03/03/2022, p. 11, last but one paragraph), mere statement without citation of appropriate paragraph from the prior art can’t be considered as proper refutation of examiner’s rejection where examiner mentions the line and col. number, col 6, lines 15-20, col 8, lines 53-57 of Gutierrez to prove the point) of the specific prior art to prove examiner’s rejection.

    PNG
    media_image1.png
    177
    897
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    511
    media_image2.png
    Greyscale

Furthermore, annotated Fig. 4 of Gutierrez as reproduced above to show clearly that the reflected signal from the input of the main amplifier (first amplifier) included distortion signal which was a replica of the distortion produced by the main amplifier.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Please note the recitation of “A relay system for Ku and Ka hands comprising”, in claim 15 is not exemplarily shown in any of the embodiments. The functional embodiment taught in the specification operates at 2 GHz (see specification page 17, lines 23-36), while Ku-band (14-15 GHz) or Ka-band (28 GHz) represent much higher frequencies. It is well known in the art that amplifiers are band limited, and very special arrangement needs to be made for specific bands and especially when the difference in frequency is so high i.e. 2 GHz to 14 GHz to 28 GHz. Therefore, unless a functional embodiment is described operating in such frequencies i.e., Ku-band (14-15 GHz) or Ka-band (28 GHz), the claim suffers from 35 U.S.C. 112(a) enablement issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez (US 6,573,793). 
Regarding claim 1, Gutierrez (i.e. Fig. 4) discloses a power amplifier (Reflect Forward Adaptive Linearizer Amplifier Assembly, 15) comprising:

    PNG
    media_image3.png
    487
    742
    media_image3.png
    Greyscale

Fig. 4 of Gutierrez annotated by the examiner for ease of reference.
a first amplifier (main 1 amplifier, 55);
a second amplifier (main 2 amplifier, 81), wherein the first and second amplifiers are arranged in parallel (see Fig. 4);
an analogue pre-distortion network (designated by the examiner as APD which includes coupled original input signal manipulated through Attenuator 69 and delay or phase control 71 (delay line 71 is essentially a phase shifter, common knowledge in the art) and the input reflected distorted signal of the first power amplifier 55, coupled through the reflected port of the dual directional coupler 51. These two signals when summed at the coupler 73, produces the first predistortion signal which is manipulated and as such designated as MPDS by the examiner);
a first coupler (dual directional coupler 51, designated as CPL1 by the examiner); and a second coupler (summing coupler 73, designated as CPL2 by the examiner),
wherein the first coupler (51) is configured to receive an input signal (43 from the main input), direct said input signal to the first amplifier (55, through the first coupler CPL1), and direct a first pre-distortion signal (through the forward coupled and reflected coupled ports of the first coupler CPL1) to the analogue pre-distortion network (APD),
wherein the first pre-distortion signal (signal 52) includes a first distortion component at the input of the first amplifier, the first distortion component being generated by the first amplifier, the first pre-distortion signal travelling from the first amplifier towards the first coupler (55, due to the input non-linearity of the first power amplifier, col 6, lines 15-20, col 8, lines 53-57), and per claim 2, the first pre-distortion signal therefore further comprises a portion of the input signal (50) and returning back to the analysis of claim 1,
the analogue pre-distortion network (APD) is configured to receive the first predistortion signal (signal 52) and adjust at least one of its amplitude or phase to obtain a adjusted first pre-distortion signal (along with signal 50, the amplitude and phase adjusted original input signal coupled through the forward coupled port of the first coupler), and per claim 3, the analogue pre-distortion network (APD) comprises an attenuator (69) and/or a phase shifter (71) and per claim 4, inherently for proper cancellation, all the attenuators and phase shifters are variable, and per claim 14, Gutierrez also teaches the analogue pre-distortion network (APD) further comprises a 
the second coupler (CPL2) is configured to direct the manipulated first pre-distortion signal (MPDS, through the booster amplifier 77 and attenuator 79) to the second amplifier (81) and per claim 5, the attenuator (69) and/or the phase shifter (71) are configured so that the manipulated first pre-distortion signal (MPDS is passed through the second coupler to the second amplifier after being further amplitude and phase manipulated, signal 80 in Fig. 4) received at the second amplifier causes a distortion generated at the output of the second amplifier to be suppressed (only the distortion part of the input reflected distorted signal of the first power amplifier 55 is passed through the second coupler to the second amplifier after being further amplitude and phase manipulated to have an opposite phased distortion entering into the amplifier which not only reduce the original distortion could have been generated in the second amplifier without a predistorter, it creates a distortion in opposite phase, see signal 82 in Fig. 4). Also per claim 12, it is inherent that the first amplifier (55) and the second amplifier (81) are operable in their gain compression region, otherwise no distortion is generated and thus no linearization scheme would be needed and per claim 13, the first amplifier and the second amplifier are similar such that the first distortion component and the second distortion component are similar to each other (col 6, lines 30-35). Further per claim 17, Gutierrez also teaches that the first amplifier and the second amplifier are operable in anti-phase (it is evident that the distortion of the first amplifier is being cancelled by the second amplifier and as such the second amplifier must be operating at antiphase to the first amplifier).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warr (UK patent GB 2382936, cited by the applicant).
Regarding claims 16 & 18, Warr (i.e. Fig. 1) discloses a method for linearizing a power amplifier (the system of Fig. 1 provides a method of linearizing the amplifier system comprising two parallel amplifiers 10 and 24 and an analogue predictor, designated by the examiner as APD in the annotated Fig. 1 of Warr) that comprises a first amplifier (10) and a second amplifier (24) arranged in parallel (see Fig. 1), and an analogue pre-distortion network (APD), the method comprising:
receiving an input signal (2);
directing the input signal (2) to a first amplifier (10, as indicated by the signal 6) and a second amplifier (part of signal 6 which contains part of original input signal), the first amplifier and the second amplifier being included in a power amplifier; and

    PNG
    media_image4.png
    722
    1326
    media_image4.png
    Greyscale

Fig. 1 of Warr annotated by the examiner for ease of reference.
a predistortion signal identified by Warr as error signal and is considered as first 1 signal by the examiner since the signal is fed at the input of the second amplifier, not at the output of any of the amplifiers, first or second. The predistortion occurred due to the input nonlinearity of the first amplifier 10, p. 4, line 16- p. 5, line 6. This combination of original input signal and predistorted signal, 8 is fed back to the second amplifier 24 after being adjusted through the analogue predistorter APD);
directing a first pre-distortion signal (combination of original input signal and predistorted signal, 8) from the first amplifier (The predistortion occurred due to the input nonlinearity of the first amplifier 10, p. 4, line 16- p. 5, line 6) to the analogue pre-distortion network (APD) to adjust at least one of an amplitude or phase of the first pre-distortion signal (The error signal is amplified by amplifier 18 and the resulting signal 10 is then magnitude-phase conditioned by a fixed attenuator 20 and a variable attenuator 22, p. 5, lies 8-11), the analogue pre-distortion network being included in the power amplifier; and
directing the adjusted first pre-distortion signal (designated by the examiner as MPDS) to the second amplifier (24),
wherein the first pre-distortion signal (combination of original input signal and predistorted signal, 8) includes a first distortion component generated at the input (due to the input non-linearity, p. 4, line 16- p. 5, line 6) of the first amplifier (10), the first distortion component being generated by the first amplifier and per claim 18, wherein the first amplifier and the second amplifier are operable in anti-phase (it is evident that .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez.
Regarding claims 7 and 8, Gutierrez teaches the invention as recited in claim 1 and shows the second coupler (CPL2) and the final output coupler (C2) respectively as summing couplers (73) and (67).
It is well known to a person of ordinary skill in the art that a single directional summing coupler can be replaced with a Wilkinson power splitter as a substitution of 
Therefore, it would have been obvious to a person of ordinary skill to replace the summing couplers 73 and 67 which are the second coupler (CPL2) as discussed in regards to claim 1 and final output coupler (C2) of Gutierrez with appropriate Wilkinson power divider as substitution of equivalents as is well known in the field of RF signal summing or splitting for power amplifiers.
Because of such substitution in the resultant amplifier system of claim 8, per claim 9, the first amplifier (55) and the second amplifier (81) are operable in phase to be able add their main signal output power in phase to be able to maximize the output power (col 8, lines 9-14), which is well known in the art or parallel path RF power amplifier summing. Further per claim 10, it is well known to a person of ordinary skill in the art that two equal phased high frequency signals can conveniently be combined in using transformer or balun instead of summing coupler or Wilkinson power combiner as an art recognized substitution of equivalents with improved isolation between input and output and as such a person of ordinary skill in the art would find it equally plausible to replace the output summing coupler (67) of Gutierrez with an appropriate transformer or balun for better isolation between input and output. 
Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claims 1 and 10 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims.

Claim 11 would be allowable since the embodiment of the closest prior art or record Gutierrez, is not going to function properly if the first amplifier (55) and the second amplifier (81) are operable in anti-phase (please see the rejection of claim 9 above).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When a distortion signal is fed at the input of an amplifier for correcting the distortion of the final output of an amplifier, the mechanism is known as “predistortion” or “feedback”, where as if the distortion is fed at the output of an amplifier for correcting the final output of an amplifier system, the mechanism is known as post distortion or “feed forward”.